Exhibit 10.7
AMENDED EXHIBIT “A” TO EMPLOYMENT AGREEMENT
BETWEEN SYKES ENTERPRISES, INCORPORATED AND
LANCE R. ZINGALE

     
BASE SALARY:
  $6,192.31 per week payable biweekly
 
   
PERFORMANCE BONUS:
  Eligible to participate in a performance based bonus program ranging from 0%
to 60 % of base salary
 
   
FRINGE BENEFITS:
  Eligible for standard executive benefits

THIS COMPANY RESERVES THE RIGHT, AT ITS DISCRETION, AT SUCH TIME OR TIMES AS IT
ELECTS, TO CHANGE OR ELIMINATE THE PERFORMANCE BONUS, INCENTIVES, OR OTHER
BENEFITS.
          IN WITNESS WHEREOF, the parties have executed this Amended Exhibit “A”
as of the 29th day of September , 2008 .

          SYKES ENTERPRISES, INCORPORATED   EXECUTIVE
 
       
By:
  /s/ James T. Holder   /s/ Lance R. Zingale
 
       
 
  James T. Holder   Name: Lance R. Zingale
 
  Sr. Vice President    

Executive at will     Revised 07/07   Initial

Sykes Enterprises, Incorporated
Page Number 11

 